Case 3:19-cv-02434-W-BLM Document 3 Filed 01/13/20 PageID.12 Page 1 of 1




 1   P. Kristofer Strojnik, State Bar No. 242728
     pstrojnik@strojniklaw.com
 2   THE STROJNIK FIRM LLC
 3   Esplanade Center III, Suite 700
     2415 East Camelback Road
 4   Phoenix, Arizona 85016
 5   Telephone: (602) 510-9409

 6   Attorneys for Plaintiff THERESA BROOKE
 7                           UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     THERESA BROOKE, a married woman                 Case No: 3:19-cv-2434
11   dealing with her sole and separate claim,
                                                     NOTICE OF VOLUNTARY
12                        Plaintiff,                 DISMISSAL WITH PREJUDICE
13
14   vs.
15
     MARRIOTT HOTEL SERVICES, INC.,
16
                          Defendant.
17
18          NOTICE IS HEREBY GIVEN that Plaintiff Theresa Brooke dismisses the above
19   action with prejudice; each party to bear her/its own costs and attorneys’ fees.
20
21          RESPECTFULLY SUBMITTED this 13th day of January, 2020.

22
                                                 /s/ Peter Kristofer Strojnik
23
                                                 Peter Kristofer Strojnik (242728)
24                                               Attorneys for Plaintiff
25
26
27
28
